16124171
DETAILED ACTION 

The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward Ryan on 8/26/2021.

Claims 1-2, 4, 6-10, 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5 is directed also to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 08/26/2021

1, (Currently amended) A method for fabricating an integrated chip, comprising:
forming a via mask over a stack of conductive layers that includes a lower conductive
layer, an upper conductive layer formed from a first material, and an etch stop layer between the lower conductive layer and the upper conductive laver, formed from a second material that is different from the first material;
etching the upper conductive layer  using the via mask to form an upper conductive via, using an anisotropic etch that stops on the etch stop layer;
forming a line mask over the 
etching the lower conductive layer using the line mask to form a lower conductive line; and
forming a silicon-doped encapsulating layer on the lower conductive line and the upper
conductive via using a treatment process that includes a silicon-containing gas and that converts an exposed surface of the lower conductive line and the upper conductive via into the encapsulating layer.
Allowable Subject Matter

 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method for fabricating an integrated chip, comprising “forming a line mask over the lower conductive layer;
etching the lower conductive layer using the line mask to form a lower conductive line; and
forming a silicon-doped encapsulating layer on the lower conductive line and the upper
conductive via using a treatment process that includes a silicon-containing gas and that converts an exposed surface of the lower conductive line and the upper conductive via into the encapsulating layer” in combination with other limitations as a whole.

For claim 21, the references of record, either singularly or in combination, do not teach or suggest at least a method for fabricating an integrated chip, comprising “forming a line mask over the lower conductive layer;
etching the lower conductive layer using the line mask to form a lower conductive line; and
forming an encapsulating layer on the lower conductive line and the upper conductive via
using a treatment process that converts an exposed surface of the lower conductive line and the
upper conductive via into the encapsulating layer” in combination with other limitations as a whole.



The closet prior arts on records are Kitch et al (US Patent 6,140,238) in view of Mudivarthi et al (US 2015/0102006 Al), Deshpande etal. (US Patent 9,837,603), Uzoh et al. (US PGPUB 2015/0097284 A1) and Mebarki et al. (US PGPUB 2015/0056800 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897